Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This is the First Amendment, dated May 17, 2018 (the “Amendment”), to the
Employment Agreement, effective January 8, 2018 (the “Employment Agreement”),
between Texas Roadhouse Management Corp. (the “Company”) and Scott M. Colosi
(the “Executive”) (collectively, the “Parties”).

 

WHEREAS, effective as of May 17, 2018, the Executive has resigned his position
as Chief Financial Officer of Texas Roadhouse, Inc., while retaining his
position as President of Texas Roadhouse, Inc.;

 

WHEREAS, the Employment Agreement references the Executive’s employment as
President and Chief Financial Officer of Texas Roadhouse, Inc; and

 

WHEREAS, the Parties wish to amend the Employment Agreement to eliminate all
references to the Executive’s employment as Chief Financial Officer of Texas
Roadhouse, Inc., while retaining all references to the Executive’s employment as
President of Texas Roadhouse, Inc.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Parties agree as follows:

 

1.                                      All capitalized terms not defined herein
shall have the same meaning given them in the Employment Agreement.

 

2.                                      The Employment Agreement is hereby
amended to remove any and all references to the Executive’s employment as Chief
Financial Officer of Texas Roadhouse, Inc. All references to the Executive’s
employment as President of Texas Roadhouse, Inc. shall remain.

 

3.                                      The Parties acknowledge and agree that
while Executive is employed by the Company during the Term, Executive shall be
employed as the President of Texas Roadhouse, Inc., and/or such other titles as
the Company may designate, and shall perform such duties and responsibilities as
the Company shall assign to him from time to time, including duties and
responsibilities relating to Texas Roadhouse, Inc.’s wholly-owned and partially
owned subsidiaries and other affiliates.

 

4.                                      Except as expressly amended herein, all
of the terms and conditions of the Employment Agreement shall remain in full
force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties execute this Amendment as of May 17, 2018, to be
effective on that date.

 

 

TEXAS ROADHOUSE MANAGEMENT CORP.

 

 

 

By:

/s/ Celia Catlett

 

Title:

Secretary

 

Date:

May 17, 2018

 

 

 

Scott M. Colosi

 

 

 

 

/s/ Scott M. Colosi

 

 

 

Date:

May 17, 2018

 

2

--------------------------------------------------------------------------------